Case 4:21-cv-01774 Document 17 Filed on 06/11/21 in TXSD Page 1 of 1
Civil Courtroom Minutes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L N. Hughe

JUDGE yan ugnes
CASE MANAGER Glenda Hassan
LAW CLERK [ DePena CO Troutman
DATE Junr ll 2021
TIME a.m.

1 3F m.
CIVIL ACTION H Z | 17 ZF 44

 

 

 

 

 

 

 

 

Ttnniftr Sridgtstt al.

STYLE versus

Houston Methodist Hospital

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOCKET ENTRY
CZ Conference, Hearing, Day MO Bench O Jury Trial Reporter: Simi th
daied Ry ker WoodAll for dtnniftr Bndgex etal.
panitl ballon _Michatl Twonty, Avdtrw Barbe’, Srookt Tones for Houston Methodist rta l
- 1
for
for
) Evidence taken [exhibits, testimony]:
oy Argument heard on: Mohion to dismiss

 

 

 

Motions taken under advisement:

 

Order to be entered.

Internal review set:

OoOwgd

Rulings rendered on:

 

 

07-2019
